DETAILED CORRESPONDENCE
This Office action is in response to the election received September 2, 2021.
Applicant’s election without traverse of Group I, claims 1-7 and 13-20 in the reply filed on September 2, 2021 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KAWABATA et al (10,450,417) and MINEGISHI et al (2010/0258336).
The claimed invention recites the following:

    PNG
    media_image1.png
    579
    624
    media_image1.png
    Greyscale

KAWABATA et al report a photosensitive resin composition comprising a polyimide resin synthesized from a diamine and a dicarboxylic acid precursors as seen in column 73, lines 30-45, Exemplary Synthesis Example 1, see the diamine below:
    PNG
    media_image2.png
    167
    604
    media_image2.png
    Greyscale

This diamine is asserted to meet the claimed -T1 – NH- T2 – group as recited in formula (1).  The –CO- groups as seen in the ends of the box above and the –NH- is met by either of the amino group in the box above.  The group -T1 – and - T2 – is given its broadest reasonable interpretation and is seen to include additional groups within the definition for the variables for T.
The resin found in Exemplary Synthesis Example 1 and 2 are asserted to anticipate the claimed invention as recited in claim 1.
Claims 1-7 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over KAWABATA et al (10,450,417) in view of UEKITA et al (4,897,461).
The claimed invention has been recite above and is included by reference.
KAWABATA et al has been discussed in the rejection above and is included by reference.
KAWABATA et al lack the claimed group of formula (6) as seen in claim 2.
3 and R4 include a fluoroalkyl group, see column 11, lines 1-25 shown below:
    PNG
    media_image3.png
    750
    526
    media_image3.png
    Greyscale


            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having polyimide precursors for semiconductor devices having a fluoroalkyl side group on the resin with the reasonable expectation of same or similar results for low scumming, excellent film uniformity, excellent chemical resistance, heat resistance and mechanical properties as reported in KAWABATA et al and UEKITA et al.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MINEGISHI et al (2010/0258336) disclose polyimide precursors with a photoacid and a solvent. 
YUN et al (2019/0292138) disclose the following diamine used to make a polyimide precursor resin:

    PNG
    media_image4.png
    162
    733
    media_image4.png
    Greyscale

YUBA et al (2009/0123867) report a photosensitive resin composition having a polyimide which can comprise as a photosensitive ingredient a photoacid, a photobase and a photopolymerization initiator, see paragraph [0092].  The diamine used can be the following:

    PNG
    media_image5.png
    156
    572
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                       /John S Chu/                                                                       Primary Examiner, Art Unit 1737                                                                                                                                 J.Chu
December 2, 2021